As filed with the Securities and Exchange Commission on September_ , 2008 Registration No. 333-144865 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 eMagin Corporation (Name of small business issuer in its charter) Delaware 3679 56-1764501 (State or other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 10500 N.E. 8 th Street, Suite 1400, Bellevue, WA 98004 (425)-749-3600 (Address and telephone number of principal executive offices and principal place of business) Andrew G. Sculley, Chief Executive Officer eMagin
